DETAILED ACTION
                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Response to Arguments
The examiner acknowledges the arguments regarding the interpretation of “high energy electromagnetic radiation”, which resulted in the previous 112 rejection. Accordingly, the previous 112 rejection has been withdrawn.
Applicant argues…
Applicant considers Wu et al. does not teach or suggest that a monomer according to Formula 1 can be cured solely by heating. In fact, the opposite seems to be suggested Wu et al. In particular, Paragraph (0015) of Wu et al. discloses that, while a cyclic carbonate and amine system (not according to Formula 1) can be cured by thermal curing, a methacrylate (related to Formula 1) can be cured by electromagnetic radiation, such as UV or visible light.
This is not found to be persuasive because…
Wu teaches on ([0054]) teaches other examples of curable materials include, triethylene glycol dimethacrylate, ([0062]) that first and/or second ink can be cured following printing, such as by placing the article in an oven for thermal curing of the second curable material. Additionally, ([0103]) recognizes that thermal curing of one or more (meth)acrylates or other ethylenically unsaturated monomer is carried out using thermal energy or heat provided by a photocuring step described herein (i.e. UV and visible light, ([0015]), with ([0103]) going on to state Thermal curing can also be carried out by heating the ink (or an article formed from the ink) using a source of thermal energy such as an oven. As such, it is understood that thermal curing with an oven is a considered an equivalent form of curing (meth)acrylates, in particular triethylene glycol dimethacrylate or other ethylenically unsaturated monomer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7, 9-11 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US-2002/0,125,592, hereinafter Schulman), as evidenced by Sigma Aldrich (triethylene glycol dimethacrylate, 2017 hereinafter Sigma Aldrich), and in further view of Wu et al. (US-2017/0,260,418, hereinafter Wu)
Regarding Claim 1, 27, and 28, 
A method for indirect additive manufacturing of an object, the method comprising:
(i) separately feeding a powder from which said object is to be manufactured and a difunctional curable monomer into an additive manufacturing device;
(ii) dispensing selectively positioned droplets of said difunctional Curable monomer, from a printhead of said additive manufacturing device,
into a bed of said powder to bind particles of said powder with said difunctional curable monomer to produce a curable preform having a shape of the object to be manufactured; and
(iii) curing said curable preform to form a crosslinked object,
wherein said curing is achieved solely by heating the curable preform without exposure to high-energy electromagnetic radiation to a curing temperature of 150-220°C;
wherein said difunctional curable monomer has the following chemical formula:         
    PNG
    media_image1.png
    99
    258
    media_image1.png
    Greyscale

Wherein said curing is achieved solely by heating the curable preform, without exposure to ultraviolet radiation, to a curing temperature of 150-220°C.
Wherein said curing is achieved solely by heating the curable preform in an oven to a curing temperature of 150-220°C.
Schulman teaches the following:
([0010]} teaches that a three-dimensional printing is used to create a dental restoration by ink-jet printing a binder into selected areas of sequentially deposited layers of powder. Each layer is created by spreading a thin layer of powder over the surface of a powder bed. Wherein the binder, acts as the applicant's difunctional curable monomer.
([0010]) teaches that a three-dimensional printing is used to create a dental restoration by ink-jet printing a hinder into selected areas of sequentially deposited layers of powder.
([0046]) teaches that the nozzle Is translated under the control of a computer system in accordance with previously sliced CAD data to trace out a three-dimensional shell point by point, and layer by layer. The CAD data may be modified to provide a shell having a thickness sufficient to withstand the weight and pressure of refractory die material that will be poured into the shell for fabrication of a model or die
([0022]) teaches that the printed material that is used to bond successive layers can be a curable or removable organic material. When a curable material is used, the polymer-ceramic composite restoration results from the green body after curing is completed.
, 27a.) & 28a.) ([0017]) teaches while the layers become hardened or at least partially hardened in some applications it may be desirable that the form and its contents be heated or cured at a suitably selected temperature to further promote binding of the powder particles. ([0020]) teaches that while the process may be such as to impart a reasonable strength to the restoration which is formed, once the restoration is formed it can be further heated or cured to further enhance the binding strength of the particles. Highlighting, that the application of heat to help fully curing the In re Boesch, 205 U5PQ215 (CCPA 1980). in re Antonie, 559 F,2d 618,195 USPQ6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Schulman discloses the claimed invention except for the temperature utilized during curing operations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized during curing operations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art One would have been motivated to optimize the temperature utilized during curing operations for the purpose of applying heat to help fully curing the binder, and by doing so increase 
([0024] & [0025]) teaches that the composite materials for use in the invention include a polymeric matrix with particulate filled components. The polymeric matrix element of the particulate-filled composites is selected from those known in the art of dental materials, including, triethylene glycol dimethacrylate (hereinafter abbreviated “TEGDMA "), Highlighting, evidenced from Sigma Aldrich, wherein the chemical structure for TEGDMA can be seen below:
    PNG
    media_image2.png
    97
    455
    media_image2.png
    Greyscale

As seen above in the chemical structure of TEGDMA the X value is 3, failing within the limitation of the claim
Regarding Claim 1 & 27-28, Schulman teaches a solid free form fabrication techniques such as fused deposition modeling and three-dimensional printing are used to create a shell or die used in the manufacture of a dental restoration. Three-dimensional printing comprises ink-jet printing a binder into selected areas of sequentially deposited layers of powder, wherein a polymer matrix may be triethylene glycol dimethacrylate. Schulman is silent on solely by heating the curable preform without exposure to high-energy electromagnetic radiation.  	In analogous art for the production of 3D articles that utilizes photosensitive monomeric curable materials such as triethylene glycol dimethacrylate, Wu suggests details regarding photosensitive material curing via laser, and in this regard Wu teaches the following:
 ([0054]) teaching other examples of curable materials include, triethylene glycol dimethacrylate, ([0103]) teaches that curing can also be carried out thermally. In some embodiments, thermal curing is carried out using thermal energy or heat, provided by a photocuring step described herein, including thermal energy released by the photoinitiated polymerization of one or more (meth)acrylates or other ethylenically unsaturated monomers. Thermal curing can also be carried out by heating the ink (or an article formed from the ink) using a source of thermal energy such as an oven.   		As such, it is understood that that ultraviolet (UV) light or visible light and thermal energy are equivalent means for curing and polymerizing the ethylenically unsaturated moieties of the (meth)acrylates to form a poly(meth)acrylate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing apparatus that utilizes particles that are bonded together via droplets of binder such as triethylene glycol dimethacrylate of Schulman by incorporating an oven as a means for curing and polymerizing the ethylenically unsaturated moieties of the (meth)acrylates to form a poly(meth)acrylate, as taught by Wu, due to the fact KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2,
Further comprising (iv) sintering said crosslinked object to fuse said particles of the powder to produce a robust, object, constructed of said powder.
Schulman teaches the following:
([0020]) teaches that, the binder material may have a high binding strength as each layer is deposited so that, when all the layers have been bonded, the component formed thereby is ready for use without further processing, in other cases, it may be desirable, or necessary, to perform further processing of the restoration. For example, while the process may be such as to impart a reasonable strength to the restoration which is formed, once the restoration is formed it can be further heated or cured to further enhance the binding strength of the particles.
Regarding claim 3-7,
Wherein x is an integer from (Claim 3) 1-10, (Claim 4) 2-15, (Claim 5) 2-10, (Claim 6) 3-15, (Claim 7) 3-10 
Schulman teaches the following:
([0024] & [0025]} teaches that the composite materials for use in the invention include a polymeric matrix with particulate filled components. The polymeric matrix element of the particulate filled composites is selected from those known in the art of dental materials, including, triethylene glycol dimethacrylate (hereinafter abbreviated "TEGDMA"). Highlighting, evidenced from Sigma Aldrich, wherein the chemical structure for TEGDMA can be seen below
    PNG
    media_image2.png
    97
    455
    media_image2.png
    Greyscale

Noting, that as depicted above in the chemical structure of TEGDMA the X value is 3, failing within the limitation of the claim(s).
Regarding claim 9,
Wherein said difunctional curable monomer is admixed with a solvent.
Schulman teaches the following:
([0019]} teaches that when using hinders with certain solvents, the solvents utilized can limit the type of print heads implementable. This is due to certain technologies requiring 
Regarding claim 10,
Wherein said powder is sinterable
Shulman teaches the following:
([0021]) teaches that any ceramic material having strength to withstand forces in the mouth may be used herein. Examples include, but are not limited to glass-ceramic materials, glass materials, high-strength ceramic materials such as alumina, zirconia to enhance sintering, particles can be coated with silica, for example by treating with TEOS as described below.
Regarding claim 11,
Wherein said powder has a composition comprising a metal in elemental form or a metal oxide.
Schulman teaches the following:
([0021]) teaches that many possible combinations of powder and binder materials can be selected in accordance with the invention. For example a metal powder can be used with a metallic binder or a ceramic, binder; and a plastic powder can be used with a solvent 
Regarding claim 26,
Wherein said curing is achieved by subjecting the curable preform to a curing temperature of 180 – 220 °C.
Schulman teaches the following:
([0017]) teaches while the layers become hardened or at least partially hardened as each of the layers is laid down, once the desired final shaped configuration is achieved and the layering process is complete, in some applications it may be desirable that the form and its contents be heated or cured at a suitably selected temperature to further promote binding of the powder particles, ([0020]) teaches that while the process may be such as to impart a reasonable strength to the restoration which is formed, once the restoration is formed it can be further heated or cured to further enhance the binding strength of the particles. Highlighting, that the application of heat, to help fully curing the binder by increases the strength, i.e. heat impacts the degree of curing, which impacts the strength of the article produced. ([0056]) teaches that the techniques used to form the models and dies may include three-dimensional printing, selective area discloses the claimed invention except for the temperature utilized during curing operations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized during curing operations, since it has been held that discovering an optimum value of a result effective variable involves only routine ski in the art. One would have been motivated to optimize the temperature utilized during curing operations for the purpose o/applying heat to help fully curing the binder, and by doing so increase the strength, i.e., heat, impacts the degree of curing, which impacts the strength of the article produced, ([0020]), as disclosed by Schulman.
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bredt et al. (US-2005/0,003,189) – teaches in the (Abstract) materials system and method is provided to enable the formation of articles by three-dimensional printing. The materials system includes thermoplastic particulate filler material that allows the accurate definition of articles that are strong without being brittle. Wherein the material may comprise, triethylene glycol dimethacrylate, ([0039]) and curing methods comprise a fluid that activates the thermoplastic particulate material may be adapted to be solidifiable by exposure to at least one of ultraviolet light, visible light, heat, and an 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                    





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741